Exhibit 10.2


 
 
JEFFERIES CAPITAL PARTNERS V L.P.
 
SUBSCRIPTION AGREEMENT
 
Dated as of August 12, 2010
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Section               Page   1.   Sale and Purchase of
Limited Partner Interest     1  
 
                    2.   Power of Attorney     2  
 
                    3.   Other Subscription Agreements     3  
 
                    4.   Closing     3  
 
                    5.   Representations and Warranties of the Partnership and
the General Partner     4  
 
                   
 
    5.1.     Formation and Standing     4  
 
    5.2.     Authorization of Agreement, etc.     4  
 
    5.3.     Compliance with Laws and Other Instruments     4  
 
    5.4.     Offer of Interests     4  
 
    5.5.     Investment Company Act     4  
 
    5.6.     Investment Advisers Act     5  
 
    5.7.     Partnership Liabilities; Litigation     5  
 
    5.8.     Placement Fees     5  
 
                    6.   Representations and Warranties of the Purchaser     5  
 
                   
 
    6.1.     Authorization of Purchase, etc.     5  
 
    6.2.     Compliance with Laws and Other Instruments     5  
 
    6.3.     The Memorandum, etc.     5  
 
    6.4.     Access to Information     6  
 
    6.5.     Evaluation of and Ability to Bear Risks     6  
 
    6.6.     Purchase for Investment     6  
 
    6.7.     Beneficial Ownership, etc.     7  
 
    6.8.     Certain ERISA Matters     7  
 
    6.9.     Certain Tax Matters     8  
 
    6.10.     Compliance with Anti-Money Laundering Regulations, etc.     8  
 
                    7.   Management Fee     10  
 
                    8.   Amendments and Waivers     11  
 
                    9.   Survival of Representations and Warranties     11  
 
                    10.   Successors and Assigns     11  
 
                    11.   Notices     11  
 
                    12.   Applicable Law     12  
 
                    13.   Table of Contents and Headings     12  
 
                    14.   Entire Agreement     12  

i



--------------------------------------------------------------------------------



 



                      Section               Page   15.   Counterparts     12  
 
                   
 
    A.     General Information     1  
 
    B.     Other Certifications     2  
 
    C.     Investor Eligibility (Investors must complete both parts 1 and 2
below)     4  
 
                    1.   Sale and Purchase of Limited Partner Interest     1  
 
                    2.   Power of Attorney     2  
 
                    3.   Other Subscription Agreements     3  
 
                    4.   Closing     4  
 
                    5.   Representations and Warranties of the Partnership and
the General Partner     4  
 
                   
 
    5.1.     Formation and Standing     4  
 
    5.2.     Authorization of Agreement, etc.     4  
 
    5.3.     Compliance with Laws and Other Instruments     4  
 
    5.4.     Offer of Interests     5  
 
    5.5.     Investment Company Act     5  
 
    5.6.     Investment Advisers Act     5  
 
    5.7.     Partnership Liabilities; Litigation     5  
 
    5.8.     Placement Fees     5  
 
                    6.   Representations and Warranties of the Purchaser     5  
 
                   
 
    6.1.     Authorization of Purchase, etc.     5  
 
    6.2.     Compliance with Laws and Other Instruments     5  
 
    6.3.     The Memorandum, etc.     5  
 
    6.4.     Access to Information     6  
 
    6.5.     Evaluation of and Ability to Bear Risks     6  
 
    6.6.     Purchase for Investment     6  
 
    6.7.     Beneficial Ownership, etc.     7  
 
    6.8.     Certain ERISA Matters     7  
 
    6.9.     Certain Tax Matters     8  
 
    6.10.     Compliance with Anti-Money Laundering Regulations, etc.     8  
 
                    7.   Management Fee     10  
 
                    8   Amendments and Waivers     11  
 
                    9.   Survival of Representations and Warranties     12  
 
                    10.   Successors and Assigns     12  
 
                    11.   Notices     12  
 
                    12.   Applicable Law     12  
 
                    13.   Table of Contents and Headings     12  

ii



--------------------------------------------------------------------------------



 



JEFFERIES CAPITAL PARTNERS V L.P.
          IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN
EXAMINATION OF THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED. THE SECURITIES DESCRIBED HEREIN AND IN THE MEMORANDUM (AS
DESCRIBED BELOW) HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL, STATE OR FOREIGN
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT OR THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL
OFFENSE.
          THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM, AND EXCEPT AS PERMITTED PURSUANT TO THE PARTNERSHIP AGREEMENT.
INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
As of August 12, 2010
To the Undersigned Purchaser:
          Jefferies Capital Partners V L.P., a Delaware limited partnership (the
“Partnership”), and JCP V LLC, a Delaware limited liability company which acts
as general partner of the Partnership (the “General Partner”), hereby agree with
the undersigned “Purchaser” or “you” (in the case of a subscription for the
account of a trust or other entity, such terms shall refer to the trustee,
fiduciary or representative making the investment decision and executing this
Subscription Agreement (this “Agreement”), or the trust or other entity, or
both, as appropriate) as follows:
          1. Sale and Purchase of Limited Partner Interest. The Partnership has
been formed under the laws of the State of Delaware, and from and after the date
of the Closing (as defined below) shall be governed by an Amended and Restated
Limited Partnership Agreement in substantially the form attached hereto as
Exhibit A (as the same may be modified in accordance with the terms of any
amendment or supplement thereto or restatement thereof, the “Partnership
Agreement”). Capitalized terms used herein without definition have the meanings
set forth in the Partnership Agreement. Subject to the terms and conditions
hereof, and in reliance upon the representations and warranties of the
respective parties contained herein, (a) the Partnership agrees to sell to you
and you irrevocably subscribe for and agree to purchase from the Partnership an
interest (an “Interest”) as a limited partner in the Partnership, (b) you agree
to become a limited partner of the Partnership (a “Limited Partner”), and
(c) the Partnership and the General Partner agree that you shall be admitted as
a Limited Partner, upon the terms and conditions, and in consideration for your
agreement to be bound by the terms and provisions, of the Partnership Agreement
and this Agreement, with a capital commitment in the amount equal to the amount
set forth opposite your signature at the end of this Agreement (your “Capital
Commitment”). Subject to the terms and

 



--------------------------------------------------------------------------------



 



conditions hereof and of the Partnership Agreement, your obligation to subscribe
and pay for your Interest shall be complete and binding upon the execution and
delivery of this Agreement, but, for the convenience of the Partnership, your
Capital Commitment shall be payable in installments as provided in Section 7.1
of the Partnership Agreement.
          2. Power of Attorney. You hereby irrevocably constitute and appoint
Jefferies Capital Partners LLC, a Delaware limited liability company which acts
as manager of the Partnership (the “Manager”), or the successor thereof as
manager of the Partnership, with full power of substitution, as your true and
lawful attorney-in-fact and agent, to execute, acknowledge, verify, swear to,
deliver, record and file, in its or its assignee’s name, place and stead, all
instruments, documents and certificates which may from time to time be required
by the laws of the United States of America, the State of Delaware, the State of
New York, any other jurisdiction in which the Partnership conducts or plans to
conduct business, or any political subdivision or agency thereof, to effectuate,
implement and continue the valid existence and business of the Partnership,
including, without limitation, the power and authority to execute, verify, swear
to, acknowledge, deliver, record and file:
(a) all certificates and other instruments, including, without limitation, the
Partnership Agreement and any amendments thereto that have been approved by the
Partnership or are permitted under the Partnership Agreement and the Certificate
of Limited Partnership of the Partnership (the “Certificate”) and any amendments
thereto, which the Manager deems appropriate to (i) form, qualify or continue
the Partnership as a limited partnership in the State of Delaware and the State
of New York and all other jurisdictions in which the Partnership conducts or
plans to conduct business and (ii) admit the undersigned as a Limited Partner in
the Partnership;
(b) all instruments which the Manager deems appropriate to reflect any amendment
to the Partnership Agreement or the Certificate (i) so long as such amendment
does not adversely affect the interests of the undersigned Limited Partner, (x)
to satisfy any requirements, conditions, guidelines or opinions contained in any
opinion, directive, order, ruling or regulation of the Securities and Exchange
Commission, the Internal Revenue Service, or any other U.S. federal or state or
foreign agency, or in any U.S. federal or state or foreign statute, compliance
with which the Manager deems to be in the best interests of the Partnership, (y)
to change the name of the Partnership or (z) to cure any ambiguity or correct or
supplement any provision therein contained which may be incomplete or
inconsistent with any other provision therein contained so long as such
amendment does not adversely affect the interests of the undersigned Limited
Partner or (ii) to the extent the amendment is duly adopted in accordance with
the Partnership Agreement and the Act;
(c) all conveyances and other instruments which the Manager deems appropriate to
reflect and effect the dissolution and termination of the Partnership pursuant
to the terms of the Partnership Agreement, including the filing of a certificate
of cancellation of the Certificate of Limited Partnership of the Partnership as
provided for in Section 14 of the Partnership Agreement;

2



--------------------------------------------------------------------------------



 



(d) all instruments relating to (i) transfers, sales, assignments, conveyances,
pledges, hypothecations or other dispositions of interests of Limited Partners
to the extent permitted pursuant to the Partnership Agreement, or the admission
of Substitute Limited Partners or Additional Limited Partners pursuant to
Section 12 of the Partnership Agreement, (ii) the treatment of a Defaulting
Limited Partner, an Excused Limited Partner, or a Limited Partner whose
participation in an investment is excused, limited or discontinued pursuant to
Section 7.3, 7.4 or 12.3 of the Partnership Agreement, or (iii) any change in
the Capital Commitment of any Limited Partner, all in accordance with the terms
of the Partnership Agreement;
(e) certificates of assumed name and such other certificates and instruments as
may be necessary under the fictitious or assumed name statutes from time to time
in effect in the State of New York and all other jurisdictions in which the
Partnership conducts or plans to conduct business; and
(f) any other instruments determined by the Manager to be necessary or
appropriate in connection with the proper conduct of the business of the
Partnership and which do not adversely affect the interests of the undersigned
Limited Partner.
     Such attorney-in-fact and agent shall not, however, have the right, power
or authority to amend or modify the Partnership Agreement when acting in such
capacities, except to the extent authorized herein.
     The power of attorney granted herein shall be deemed to be coupled with an
interest, shall be irrevocable, shall survive and not be affected by the
dissolution, bankruptcy, death, incapacity, incompetence or legal disability of
the undersigned and shall extend to its successors and assigns. The power of
attorney granted herein may be exercised by such attorney-in-fact and agent for
all Limited Partners of the Partnership (or any of them) by a single signature
of the Manager acting as attorney-in-fact. Any Person dealing with the
Partnership may conclusively presume and rely upon the fact that any instrument
referred to above, executed by such attorney-in-fact and agent, is authorized,
regular and binding, without further inquiry. If required, the undersigned shall
execute and deliver to the Manager, within five days after receipt of a request
therefor, such further designations, powers of attorney or other instruments as
the Manager shall reasonably deem necessary for the purposes hereof.
          3. Other Subscription Agreements. The Partnership has entered into or
expects to enter into separate but substantially identical subscription
agreements (the “Other Subscription Agreements” and, together with this
Agreement, the “Subscription Agreements”) with other purchasers (the “Other
Purchasers”), providing for the sale to the Other Purchasers of Interests and
the admission of the Other Purchasers as Limited Partners. This Agreement and
the Other Subscription Agreements are separate agreements, and the sales of
Interests to you and the Other Purchasers are to be separate sales.
          4. Closing. The closing (the “Closing”) of the sale to you, and the
subscription for and purchase by you, of an Interest, and your admission as a
Limited Partner, shall take place at the offices of Dechert LLP, 1095 Avenue of
the Americas, New York, New York 10036, on such date and at such time as the
General Partner shall designate. At the Closing, the General Partner will list
you as a Limited Partner on Schedule A of the Partnership Agreement following
the execution and delivery of the Partnership Agreement by you or on your
behalf.

3



--------------------------------------------------------------------------------



 



          5. Representations and Warranties of the Partnership and the General
Partner. The Partnership and the General Partner jointly and severally represent
and warrant that:
     5.1. Formation and Standing. The Partnership is duly formed, validly
existing and in good standing as a limited partnership under the laws of the
State of Delaware, and has all requisite limited partnership power and authority
to carry on its business as now conducted and as proposed to be conducted as
described in the Confidential Offering Memorandum dated June, 2010, relating to
the private offering of Interests by the Partnership (together with any
amendments and supplements thereto, the “Memorandum”). The General Partner is
duly formed, validly existing and in good standing as a limited liability
company under the laws of the State of Delaware and has all requisite limited
liability company power and authority to act as general partner of the
Partnership and to carry out the terms of this Agreement and the Partnership
Agreement applicable to it. The Manager is duly formed, validly existing and in
good standing as a limited liability company under the laws of the State of
Delaware, and has all requisite limited liability company power and authority to
act as the manager of the Partnership as contemplated by the Memorandum and the
Partnership Agreement.
     5.2. Authorization of Agreement, etc. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
on behalf of the Partnership, and this Agreement is a legal, valid and binding
agreement of the Partnership, enforceable against the Partnership in accordance
with its terms. The execution, delivery and performance by the General Partner
of the Partnership Agreement, this Agreement and the side letter between you and
the General Partner (if any) have been authorized by all necessary action on
behalf of the General Partner, and each of the Partnership Agreement, this
Agreement and such side letter (if any) is a legal, valid and binding agreement
of the General Partner, enforceable against the General Partner in accordance
with its terms.
     5.3. Compliance with Laws and Other Instruments. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
will not conflict with or result in any violation of or default under any
provision of the Partnership Agreement, or any agreement or other instrument to
which the Partnership is a party or by which it or any of its properties are
bound, or any permit, franchise, judgment, decree, statute, order, rule or
regulation applicable to the Partnership or its business or properties. The
execution and delivery of the Partnership Agreement, this Agreement and the side
letter between you and the General Partner (if any) and the consummation of the
transactions contemplated thereby will not conflict with or result in any
violation of or default under any provision of the limited liability company
agreement of the General Partner, or any agreement or other instrument to which
the General Partner is a party or by which it or any of its properties are
bound, or any permit, franchise, judgment, decree, statute, order, rule or
regulation applicable to the General Partner or its business or properties.
     5.4. Offer of Interests. Neither the Partnership nor anyone acting on its
behalf has taken or will take any action that would subject the issuance and
sale of the Interests to the registration requirements of the Securities Act of
1933, as amended (the “Securities Act”).
     5.5. Investment Company Act. Subject to the accuracy of the representations
of the Purchaser in the Investor Questionnaire attached hereto and of the
representations of the Other Purchasers in the Investor Questionnaires included
in the Other Subscription

4



--------------------------------------------------------------------------------



 



Agreements, the Partnership is not required to register as an “investment
company” under the Investment Company Act of 1940, as amended (the “Company
Act”).
     5.6. Investment Advisers Act. Neither the Manager nor the General Partner
is required to register as an “investment adviser” under the Investment Advisers
Act of 1940, as amended.
     5.7. Partnership Liabilities; Litigation. Prior to the date hereof, the
Partnership has not incurred any material liabilities other than liabilities in
respect of Organizational Expenses. There is no action, proceeding or
investigation pending or, to the knowledge of the General Partner or the
Partnership, threatened against the General Partner, the Manager or the
Partnership.
     5.8. Placement Fees. There are no placement or other similar fees in
connection with the negotiation of this Agreement or the consummation of the
sale of your Interest except for such as shall be borne by the Manager, directly
or indirectly.
          6. Representations and Warranties of the Purchaser. You represent and
warrant to the Partnership, the General Partner and each of the other Partners
that:
     6.1. Authorization of Purchase, etc. You have the full power and authority
to execute, deliver and perform this Agreement and to subscribe for and purchase
an Interest hereunder. Your purchase of an Interest and your execution, delivery
and performance of this Agreement and the Partnership Agreement (and any side
letter between you and the General Partner, if any) have been duly authorized by
all necessary corporate or other action on your behalf, and this Agreement and
the Partnership Agreement (and any side letter between you and the General
Partner, if any) are your legal, valid and binding obligations, enforceable
against you in accordance with their respective terms.
     6.2. Compliance with Laws and Other Instruments. The execution and delivery
of this Agreement and the Partnership Agreement (and any side letter between you
and the General Partner, if any), the consummation of the transactions
contemplated hereby and thereby and the performance of your obligations
hereunder and thereunder will not conflict with, or result in any violation of
or default under, any provision of any charter, by-laws, trust agreement,
partnership agreement, operating agreement or other governing instrument
applicable to you, or any agreement or other instrument to which you are a party
or by which you or any of your properties are bound, or any permit, franchise,
judgment, decree, statute, order, rule or regulation applicable to you or your
business or properties.
     6.3. The Memorandum, etc. You have been furnished with a copy of the
Memorandum, this Agreement and the form of Partnership Agreement attached hereto
as Exhibit A, and you understand the risks of, and other considerations relating
to, a purchase of an Interest, including the risks set forth under the caption
“Certain Investment Considerations” in the Memorandum and the effect of the
provisions of Section 7.4 of the Partnership Agreement. You represent and
warrant that the Interests were not offered to you by any means of general
solicitation or general advertising. In that regard, you are not purchasing the
Interests: (a) as a result of or subsequent to becoming aware of any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium, generally available electronic
communication, broadcast over television

5



--------------------------------------------------------------------------------



 



or radio or generally available to the public on the Internet or the Worldwide
Web; (b) as a result of or subsequent to attendance at a seminar or meeting
called by any of the means set forth in (a); or (c) as a result of or subsequent
to any solicitations by a person not previously known to you in connection with
investments in securities generally. Moreover, you confirm that you have not
relied on any representations or other information purported to be given on
behalf of the Partnership, except as set forth herein, in the Memorandum, the
Partnership Agreement, the side letter between you and the General Partner (if
any) and the opinions of counsel delivered at the Closing, or otherwise supplied
by the Partnership or the General Partner.
     6.4. Access to Information. You have been provided an opportunity to ask
questions of, and you have received answers thereto satisfactory to you from,
the Partnership and its representatives regarding the terms and conditions of
the offering of Interests, and you have obtained all additional information
requested by you of the Partnership and its representatives to verify the
accuracy of all information furnished to you regarding the offering of
Interests.
     6.5. Evaluation of and Ability to Bear Risks. You have such knowledge and
experience in financial affairs that you are capable of evaluating the merits
and risks of purchasing an Interest, and you have not relied in connection with
this investment upon any representations, warranties or agreements other than
those set forth in this Agreement, the Partnership Agreement, the side letter
between you and the General Partner (if any), the opinions of counsel delivered
at the Closing, and the Memorandum. Your financial situation is such that you
can afford to bear the economic risk of holding the Interest for an indefinite
period of time, and you can afford to suffer the complete loss of your
investment in the Interest. You are (a) an “accredited investor” as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act, and
(b) a “qualified purchaser” as defined under Section 2(a)(51)(A) of the Company
Act, and you represent and warrant that you have duly completed the Investor
Questionnaire attached hereto as Exhibit B and that the information contained
therein is true and correct. You hereby agree to promptly notify the General
Partner if at any time any of the information provided in the Investor
Questionnaire is no longer true and correct.
     6.6. Purchase for Investment. You are acquiring the Interest to be
purchased by you pursuant to this Agreement for your own account or for a
separate account maintained by you or for the account of a single pension or
trust fund of which you are a trustee or as to which you are the sole qualified
professional asset manager within the meaning of DOL Prohibited Transaction
Exemption 84-14 (a “QPAM”), in each case not with a view to or for sale in
connection with any distribution of all or any part of such Interest. You hereby
agree that you will not, directly or indirectly, transfer all or any part of
such Interest (or solicit any offers to buy, purchase or otherwise acquire or
take a pledge of all or any part of the Interest) except in accordance with (a)
the registration provisions of the Securities Act or an exemption from such
registration provisions, (b) any applicable state or non-U.S. securities laws,
and (c) the terms of the Partnership Agreement. If you are purchasing for the
account of a pension or trust fund, you represent that (except to the extent
that you have otherwise advised the Partnership in writing at least five
Business Days prior to the date hereof) you are acting as sole trustee or sole
QPAM and have sole investment discretion with respect to the acquisition of the
Interest to be purchased by you pursuant to this Agreement, and the
determination and decision on your behalf to purchase such Interest for such
pension or trust

6



--------------------------------------------------------------------------------



 



fund is being made by the same individual or group of individuals who
customarily pass on such investments, so that your decision as to purchases for
such fund is the result of one study and conclusion, and in making your decision
to invest in the Partnership you have not relied on any advice or recommendation
of the Partnership, the General Partner, the Manager or any of their affiliates.
You understand that you must bear the economic risk of an investment in an
Interest for an indefinite period of time because, among other reasons, the
Interests are illiquid and the offering and sale of the Interests have not been
registered under the Securities Act and, therefore, the Interests cannot be sold
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available. You also understand that sales or transfers
of the Interests are further restricted by the provisions of the Partnership
Agreement, and may be restricted by applicable state and non-U.S. securities
laws.
     6.7. Beneficial Ownership, etc. If you are not a natural person, (a) you
have not been formed, organized, reorganized, capitalized or recapitalized for
the purpose of acquiring an Interest, (b) your Capital Commitment is less than
or equal to 20% of your total assets or less than or equal to 20% of your
committed capital, (c) your stockholders, partners, members or other beneficial
owners do not have and will not have individual discretion as to their
participation in particular investments made by the Partnership, (d) you are not
an investment company registered or required to be registered under the Company
Act and (e) you are not a participant-directed defined contribution plan. You
understand and agree that the representations and warranties set forth above in
this Section 6.7 shall be deemed repeated and reaffirmed by you as of each date
that you are required to make a contribution of capital to the Partnership
pursuant to the Partnership Agreement, and if at any time during the term of the
Partnership the representations and warranties set forth in this Section 6.7
shall cease to be true, you shall promptly notify the General Partner. If you
are unable to make any of the representations set forth in the preceding
sentences of this Section 6.7, you shall have so indicated to the General
Partner in writing and shall have provided the General Partner at least five
Business Days prior to the date hereof with evidence (including opinions of
outside counsel, if requested by the General Partner) satisfactory in form and
substance to the General Partner relating to compliance with the Securities Act,
the Company Act and such other governmental rules and regulations as the General
Partner shall request.
     6.8. Certain ERISA Matters. You represent that, except as described in
Exhibit B, (a) no part of the funds used by you to acquire an Interest
constitutes assets of any “benefit plan investor” within the meaning of section
3(42) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and U.S. Department of Labor regulation 29 C.F.R. 2510.3-101,
including assets allocated to any insurance company separate account in which
any such employee benefit plan (or its related trust) has any interest, and (b)
if an Interest is being acquired by or on behalf of any such plan investor,
entity, or account (any such purchaser being referred to herein as an “ERISA
Partner”), (i) such acquisition has been duly authorized in accordance with the
governing documents of such plan or separate account and (ii) such acquisition
and the subsequent holding of the Interest do not and will not constitute a
“prohibited transaction” within the meaning of section 406 of ERISA or section
4975 of the Internal Revenue Code of 1986, as amended (the “Code”), that is not
subject to an exemption contained in ERISA or in the rules and regulations
adopted by the U.S. Department of Labor (the “DOL”) thereunder. The foregoing
representation shall be based on a list of the Other Purchasers to be provided
by the General Partner to each ERISA

7



--------------------------------------------------------------------------------



 



Partner prior to the Closing. You acknowledge that, as a Limited Partner, you
generally will have no right to withdraw from the Partnership.
     6.9. Certain Tax Matters. Either (a) you are not a partnership, grantor
trust, or S corporation, or (b) you are such an entity, but (i) less than 65% of
your value is attributable to your interests in the Partnership, and (ii)
permitting the Partnership to satisfy the 100-partner limitation in Treasury
Regulations section 1.7704-1(h)(ii) is not a principal purpose of your
beneficial owners investing in the Partnership through you; provided that if you
are unable to make either such representation, you shall have so indicated to
the General Partner in writing and shall have provided the General Partner with
evidence (including opinions of counsel) satisfactory in form and substance to
the General Partner relating the status of the Partnership under section 7704 of
the Code.
     6.10. Compliance with Anti-Money Laundering Regulations, etc.
     (a) Either (i) the Purchaser (A) is subscribing for an Interest for the
Purchaser’s own account, own risk and own beneficial interest, (B) is not acting
as an agent, representative, intermediary, nominee or in a similar capacity for
any other person or entity, nominee account or beneficial owner, whether a
natural person or entity (each such natural person or entity, an “Underlying
Beneficial Owner”) and no Underlying Beneficial Owner will have a beneficial or
economic interest in the Interest being purchased by the Purchaser (whether
directly or indirectly, including without limitation, through any option, swap,
forward or any other hedging or derivative transaction), (C) if it is an entity,
including a fund-of-funds, trust, pension plan or any other entity that is not a
natural person (each, an “Entity”), has carried out thorough due diligence as to
and established the identities of such Entity’s partners, members, shareholders,
directors, officers, trustees, beneficiaries and grantors (to the extent
applicable, each a “Related Person” of such Entity), holds the evidence of such
identities, will maintain all such evidence for at least five years from the end
of the Investment Term, will request such additional information as the
Partnership may require to verify such identities as may be required by
applicable law, and will make such information available to the Partnership upon
its request, and (D) does not have the intention or obligation to transfer all
or a portion of its Interest to any Underlying Beneficial Owner or any other
person; or (ii) the Purchaser (A) is subscribing for an Interest as a record
owner and will not have a beneficial ownership interest in the Interest, (B) is
acting as an agent, representative, intermediary, nominee or in a similar
capacity for one or more Underlying Beneficial Owners and understands and
acknowledges that the representations, warranties and covenants made in this
Agreement are made by the Purchaser with respect to both the Purchaser and the
Underlying Beneficial Owner(s), (C) has all requisite power and authority from
the Underlying Beneficial Owner(s) to execute and perform the obligations under
this Agreement, (D) has carried out thorough due diligence as to and established
the identities of all Underlying Beneficial Owners (and the identities of such
Underlying Beneficial Owner’s Related Persons (to the extent applicable)), holds
the evidence of such identities, will maintain all such evidence for at least
five years from the end of the Investment Term, and will make such information
available to the Partnership upon its request and (E) does not have the
intention or obligation to transfer all or a portion of its Interest to any
person other than the Underlying Beneficial Owner(s).
     (b) If the Purchaser is a “financial institution” as such term is defined
in the U.S. Bank Secrecy Act (31 U.S.C. § 5311 et seq.), as amended, and the
regulations promulgated

8



--------------------------------------------------------------------------------



 



thereunder by the U.S. Department of the Treasury, as such regulations may be
amended from time to time (the “Bank Secrecy Act”), the Purchaser has anti-money
laundering policies and procedures in place reasonably designed to collect
information with respect to and verify the identity of its Underlying Beneficial
Owners or Related Persons.
     (c) Assuming the accuracy of the representations made by the General
Partner and the Partnership in Section 5, the purchase of an Interest that is
being made on its own behalf or, if applicable, on behalf of any Underlying
Beneficial Owner does not contravene, and amounts to be contributed by the
Purchaser or any Underlying Beneficial Owner to the Partnership were and are not
directly or indirectly derived from activities that contravene U.S. federal,
state, local or international laws and regulations applicable to the Purchaser
or such Underlying Beneficial Owner, as the case may be, including anti-money
laundering laws and regulations (a “Prohibited Investment”).
     (d) Federal regulations and Executive Orders administered by the Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”) prohibit, among
other things, the engagement in transactions with, and the provision of services
to, certain foreign countries, territories, entities and individuals. The lists
of OFAC prohibited countries, territories, persons and entities can be found on
the OFAC website at <www.treas.gov/ofac>. Neither the Purchaser nor, if
applicable, any Underlying Beneficial Owner or Related Person, is a country,
territory, person or entity named on an OFAC list, nor is the Purchaser nor, if
applicable, any Underlying Beneficial Owner or Related Person, a natural person
or entity with whom dealings are prohibited under any OFAC regulations.
     (e) Neither the Purchaser nor, if applicable, any Underlying Beneficial
Owner or Related Person, is a senior foreign political figure, or any immediate
family member or close associate of a senior foreign political figure within the
meaning of, and applicable guidance issued by the Department of the Treasury
concerning, the Bank Secrecy Act.
     (f) Neither the Purchaser nor, if applicable, any Underlying Beneficial
Owner or Related Person, is a foreign bank without a physical presence in any
country other than a foreign bank that (i) is an affiliate of a depositary
institution, credit union or foreign bank that maintains a physical presence in
the United States or a foreign country, as applicable, and (ii) is subject to
supervision by a banking authority in the country regulating such affiliated
depositary institution, credit union, or foreign bank. A foreign bank described
in the preceding clauses (i) and (ii) is referred to herein as a “Regulated
Affiliate”, and a foreign bank without a physical presence in any country that
is not a Regulated Affiliate is referred to herein as a “Foreign Shell Bank”. In
addition, the Capital Contributions of the Purchaser and, if applicable, any
Underlying Beneficial Owner, do not originate from, nor will they be routed
through, an account maintained at (A) a Foreign Shell Bank or (B) a foreign bank
(other than a Regulated Affiliate) that is barred, pursuant to its banking
license, from conducting banking activities with the citizens of, or with the
local currency of, the country that issued the license.
     (g) The Purchaser agrees promptly to notify the General Partner should the
Purchaser become aware of any change in the information set forth in paragraphs
(a) through (f) of this Section 6.10. The Purchaser is advised that, by law, the
Partnership may be obligated to “freeze the account” of such Purchaser, either
by prohibiting additional contributions of capital or subscriptions for
Interests, declining any requests by you to

9



--------------------------------------------------------------------------------



 



transfer your Interest and/or segregating the assets in the Purchaser’s account
in compliance with governmental regulations, and the Partnership may also be
required to report such action and to disclose the Purchaser’s identity to OFAC
or other government agencies. To the fullest extent permitted by law, the
Purchaser shall have no claim against any Covered Person for any form of damages
as a result of any of the actions described in this Section 6.10(g).
     (h) The Purchaser understands and agrees that, notwithstanding anything to
the contrary contained in the Partnership Agreement, if, following the
Purchaser’s purchase of an Interest, it is discovered that the investment is or
has become a Prohibited Investment, such purchase may immediately be redeemed by
the Partnership or otherwise be subject to the remedies required by law, and, to
the fullest extent permitted by law, the Purchaser shall have no claim against
the Partnership or the General Partner for any Claims or Damages relating to or
arising out of such forced redemption or other action.
     (i) The Purchaser agrees to provide the General Partner at any time during
the life of the Partnership with such information as the General Partner
determines to be necessary and appropriate to verify compliance with the
anti-money laundering laws and regulations of any applicable jurisdiction,
including laws and regulations applicable to a portfolio investment of the
Partnership, or to respond to requests for information concerning the identity
of Limited Partners from any governmental entity (including any governmental
body, agency, authority or instrumentality in any jurisdiction exercising
executive, legislative, regulatory or administrative functions of government),
self-regulatory organization or financial institution in connection with its
anti- money laundering compliance procedures, and to update such information as
necessary. The Purchaser understands and agrees that the Partnership may be
required to release confidential information about the Purchaser and, if
applicable, any Underlying Beneficial Owner or Related Person to any person, if
the General Partner, in its sole discretion, determines that such disclosure is
necessary to comply with applicable anti-money laundering laws and regulations.
The representations and warranties set forth in this Section 6 shall be deemed
repeated and reaffirmed by the Purchaser as of each date that the Purchaser is
required to make a contribution of capital to or receives a distribution from
the Partnership. If at any time during the life of the Partnership the
representations and warranties set forth in this Section 6 shall cease to be
true, the Purchaser shall promptly so notify the General Partner in writing.
          7. Management Fee. In consideration of the investment advisory and
management services referred to in Section 3.1 of the Partnership Agreement, you
shall pay to the Manager an annual fee (the “Management Fee”) in installments,
payable when billed for the period from the Initial Closing through December 31,
2010, and thereafter semi-annually in advance as of each July 1 and January 1
thereafter prior to the expiration of the Investment Term (each, a “Payment
Date”), in an amount not in excess of your Remaining Capital Commitment
calculated as follows:
     (a) (i) through the earliest of (x) the termination of the Investment
Period, (y) one year after the date on which an amount equal to 75% of the
aggregate Capital Commitments of the Non-Defaulting Limited Partners (excluding
Capital Commitments reserved but not yet committed for Follow-on Investments)
have been invested or committed for investment and (z) the date on which the
Principals hold an initial closing in respect of a new private equity fund
having the same investment objective as the Partnership, an amount equal to 2.0%
per annum of your Capital Commitment, and (ii) thereafter until the last day of
the

10



--------------------------------------------------------------------------------



 



Investment Term, an amount equal to 1.75% per annum of your pro rata share
(expressed as a fraction, the numerator of which is your Capital Commitment and
the denominator of which is an amount equal to the aggregate Capital Commitments
of all the Partners) of the aggregate Carrying Value of the Portfolio
Investments from time to time held by the Partnership, provided, that, in the
event that you are admitted as a Limited Partner subsequent to the Initial
Closing, such amount will be payable as if you were admitted as a Limited
Partner at the Initial Closing and subject to interest at a rate per annum equal
to the rate of interest publicly announced by Citibank, N.A. from time to time
in New York City as its prime rate, plus 200 basis points, from the date of the
Initial Closing, or such other Management Fee Payment Date, if any, to the date
of your admission as a Limited Partner;
     (b) reduced, but not below zero, by the sum of
     (i) an amount equal to your Capital Contributions made to the Partnership
to pay Placement Fees (if any) since the previous Payment Date, and
     (ii) an amount equal to your pro rata share (expressed as a fraction, the
numerator of which is your Capital Commitment and the denominator of which is an
amount equal to the aggregate Capital Commitments of all the Partners) of the
Partnership’s proportionate share (based on the Committed Capital of the
Partnership and the Institutional Parallel Funds) of all Fee Income received by
the Manager or the General Partner since the previous Payment Date.
To the extent that the Management Fee is not reduced as of any given Payment
Date by the fees or amounts referred to in sub-clause (b) above (or any portion
thereof determined with respect to a previous Payment Date and carried over to
the current Payment Date pursuant to this sentence) because the Management Fee
has been reduced to zero, the excess shall be carried over to the next
succeeding Payment Date (and, if necessary, to one or more subsequent Payment
Dates) and applied as a reduction of the Management Fee, but not below zero, for
such succeeding Payment Date (or a subsequent Payment Date). Installments for
any period other than a full semi-annual period shall be adjusted on a pro rata
basis according to the actual number of days elapsed.
          8. Amendments and Waivers. This Agreement may be amended and the
observance of any provision hereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of you and the Partnership.
          9. Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by you or by or on behalf of the
Partnership in connection with the transactions contemplated by this Agreement
shall survive the execution and delivery of this Agreement, any investigation at
any time made by or on behalf of the Partnership or you, and the issue and sale
of Interests.
          10. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto, and the Manager and its successors and assigns as
third party beneficiaries hereof.
          11. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given to any
party when delivered by hand, when delivered by facsimile or e-mail and
confirmed, or when mailed, first-class postage prepaid,

11



--------------------------------------------------------------------------------



 



(a) if to you, to you at the address, telecopy number or e-mail address set
forth below your signature, or to such other address, telecopy number or e-mail
address as you shall have furnished to the Partnership in writing, and (b) if to
the Partnership, to it at 520 Madison Avenue, 10th Floor, New York, New York
10022, telephone (212) 284-1700, fax number (212) 284-1717, attention: Brian P.
Friedman (bfriedman@jefferies.com), with a copy to Carmen Romano, Esq.
(carmen.romano@dechert.com), Dechert LLP, Cira Centre, 2929 Arch Street,
Philadelphia, PA 19104, fax number 215-994-2222, or to such other address or
addresses, telecopy number or numbers or e-mail address or addresses, as the
Partnership shall have furnished to you in writing, provided that any notice to
the Partnership shall be effective only if and when received by the General
Partner.
          12. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE INTERPRETED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED WHOLLY WITHIN THAT JURISDICTION WITHOUT REFERENCE TO CONFLICTS
OF LAW PRINCIPLES THEREOF.
          13. Table of Contents and Headings. The table of contents and the
headings of the sections of this Agreement are inserted for convenience only and
shall not be deemed to constitute a part hereof.
          14. Entire Agreement. This Agreement contains the entire agreement of
the parties with respect to the subject matter of this Agreement, and there are
no representations, covenants or other agreements except as stated or referred
to herein.
          15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute a single instrument.
          If you are in agreement with the foregoing, please sign the form of
agreement on the enclosed counterparts of this Agreement and return such
counterparts to the General Partner. Upon acceptance by the General Partner,
this Agreement shall become a binding agreement between you and the Partnership.

12



--------------------------------------------------------------------------------



 



            JEFFERIES CAPITAL PARTNERS V L.P.
      By:   JCP V LLC,         its General Partner            By:   Jefferies
Capital Partners LLC,         its Managing Member            By:   /s/ Brian P.
Friedman         Name:   Brian P. Friedman        Title:   Managing Member     

            JCP V LLC
      By:   Jefferies Capital Partners LLC,         its Managing Member         
  By:   /s/ Brian P. Friedman         Name:   Brian P. Friedman        Title:  
Managing Member     

            The undersigned Manager is executing and
delivering this Agreement solely for the
purpose of agreeing to and accepting the
benefits of the provisions of Sections 2 and 7.

JEFFERIES CAPITAL PARTNERS LLC
      By:   /s/ Brian P. Friedman         Name:   Brian P. Friedman       
Title:   Managing Member     

13



--------------------------------------------------------------------------------



 



                      The foregoing Agreement is hereby agreed to by the
undersigned as of the 12th day of August, 2010

            Jefferies Group, Inc.       Amount of Capital Commitment:
 
                    By:   /s/ Peregrine Broadbent     $10,000,000  
 
                   
 
  Name:
Title:   Peregrine Broadbent
Chief Financial Officer            

     
Name, Address, Facsimile
  U.S. Taxpayer
Number and E-mail Address for Notices:
  Identification Number:
 
   
Jefferies Group, Inc.
  95-4719745
520 Madison Avenue
  Location of Principal Executive Office:
New York, NY 10022
  520 Madison Avenue
Attention: Peregrine Broadbent
  New York, NY 10022
Facsimile: ___________________________________
   
Telephone: (212) 284-2338
   
E-mail: pbroadbent@Jefferies.com
   

14



--------------------------------------------------------------------------------



 



Exhibit A
Amended and Restated
Limited Partnership Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
INVESTOR QUESTIONNAIRE

A.   General Information   1.   The Investor       Name: Jefferies Group, Inc.  
    Type of investor (e.g., individual, corporation, trust, limited partnership,
general partnership, limited liability company): Corporation

     
Permanent residence or principal place of business:
  520 Madison Avenue
(as applicable)
  (Number and Street)

              New York   NY   10022   U.S.A.   (City)   (State)   (Zip Code)  
(Country)

     
Address for correspondence (if different from above):
   
 
   
 
  (Number and Street)

                (City)   (State)   (Zip Code)   (Country)

    Preferred mailing address: Residence                    ; Business X

             
Telephone number:
      E-mail Address:    
 
           
 
           
Facsimile number:
                 

2.   Authorized Individual Executing this Questionnaire or Individual
Responsible for Investment Decisions on Behalf of Investor

    Name: Peregrine Broadbent       Address: 520 Madison Avenue

(Number and Street)

              New York   NY   10022   U.S.A.   (City)   (State)   (Zip Code)  
(Country)

     
Principal occupation and current position or title:
   
 
   

    Telephone number:(212) 284-2338 E-mail Address: pbroadbent@Jefferies.com

     
Facsimile number:
   
 
   

    Title or relationship to the investor (e.g., attorney, accountant): Chief
Financial Officer

3.   Primary Contact Person for Investor (if applicable)       Name: Peregrine
Broadbent       Address: 520 Madison Avenue

(Number and Street)

              New York   NY   10022   U.S.A.   (City)   (State)   (Zip Code)  
(Country)

    Telephone number:(212) 284-2338 E-mail Address: pbroadbent@Jefferies.com

     
Facsimile number:
   
 
   





--------------------------------------------------------------------------------



 



    Title or relationship to the investor (e.g., attorney, accountant): Chief
Financial Officer   4.   Alternative Contact Person for Drawdown Notices (if
applicable)

     
Name:
  Chuck Hendrickson
 
   

     
Address:
  520 Madison Avenue
 
   
 
  (Number and Street)

              New York   NY   10022   U.S.A.   (City)   (State)   (Zip Code)  
(Country)

    Telephone number: (212) 284-4606   E-mail Address:
chendrickson@Jefferies.com

     
Facsimile number:
   
 
   

     
Title or relationship to the investor (e.g., attorney, accountant):
   
 
   

5.   Individuals       U.S. citizen or legal permanent resident: Yes o       No
o       Age:                     Marital Status:                     

     
City and state of citizenship:
   
 
   

6.   Entities

     
State or other jurisdiction in which incorporated or formed:
  Delaware
 
   

     
Date of incorporation or formation:
  12/23/1998 
 
   

B.   Other Certifications   1.   The investor was formed, organized,
reorganized, capitalized or recapitalized for the specific purpose of purchasing
an Interest:

Yes o       No þ

    NOTE: If “Yes,” each person who is a beneficial owner of the investor:
(i) must separately qualify as an “accredited investor,” (ii) must separately
indicate whether the beneficial owner is a “qualified purchaser” (as described
below), and (iii) must complete a copy of this Investor Questionnaire as if such
person were directly purchasing an Interest.   2.   (a) The investor is an
investment company or, but for the exceptions provided in Sections 3(c)(1) or
3(c)(7) of the Investment Company Act of 1940, as amended (the “Company Act”),
would be an “investment company” under the Company Act.

Yes o       No þ

    NOTE: If “No,” proceed to Question 3 below.       (b) The investor had one
or more beneficial owners of its outstanding securities (determined in
accordance with Section 3(c)(1)(A) of the Company Act) on or before April 30,
1996.

Yes o       No o

Exhibit B-2



--------------------------------------------------------------------------------



 



    (c)If “Yes,” the investor has received the consent of all investors and
beneficial owners as required under Section 2(a)(51)(C) of the Company Act in
order for the investor to be treated as a “qualified purchaser.”

Yes o     No o

    *[If the investor answered “Yes” to 2(a), then, upon request of the General
Partner, the investor shall be required to disclose to the General Partner the
number of “beneficial owners” (within the meaning of the Company Act) of voting
securities of the investor.]*

3.   The investor is exempt from U.S. federal income taxation under Section
501(a) of the Internal Revenue Code of 1986, as amended (the “Code”).

Yes o     No þ

4.   The investor is controlled by U.S. persons or entities.

Yes þ     No o

5.   The investor is a “United States person” for U.S. federal income tax
purposes. 1 

Yes þ     No o

    If “Yes,” the investor must provide a completed and executed copy of
Internal Revenue Service Form W-9 to the General Partner prior to the Closing
Date.

    If “No,” the investor must provide a completed and executed copy of Internal
Revenue Service Form W-8BEN (or other applicable form of Form W-8) to the
General Partner prior to the Closing Date.

    Other Information

  (a)   Within the past two years, has the investor made a general assignment
for the benefit of creditors, been in receivership or filed or had filed against
the investor a petition in bankruptcy?

Yes o     No þ

  (b)   Are there any lawsuits outstanding or threatened involving the investor,
or are there any claims against the investor, that could materially affect the
investor’s net worth as

 

      1    The term “United States person” means (i) a citizen or resident of
the United States; (ii) a domestic partnership; (iii) a domestic corporation;
(iv) an estate that is not a “foreign estate” as defined in the Code; (v) any
trust if a court within the United States is able to exercise primary
supervision over its administration and one or more United States persons have
the authority to control all of its substantial decisions.

Exhibit B-3

 



--------------------------------------------------------------------------------



 



      reported in this Investor Questionnaire? If “Yes,” please provide details
on a separate sheet.

Yes o     No þ

  (c)   Please indicate below any additional matter of a financial nature that
is relevant to an analysis of the investor’s financial position:        
 
         
 
      (d)   Are you a person (including an entity) that has discretionary
authority or control with respect to the assets of the Partnership or a person
that provides investment advice with respect to Partnership assets, or an
“affiliate” of such a person? For purposes of this representation, an
“affiliate” is any person controlling, controlled by or under common control
with the Fund or any of its investment advisers, including by reason of having
the power to exercise a controlling influence over the management or policies of
the Fund or its investment adviser(s).

Yes o     No þ

C.   Investor Eligibility (Investors must complete both parts 1 and 2 below)  
1.   Accredited Investor 

          Interests will be sold only to investors who are “accredited
investors,” as defined in Rule 501 under the Securities Act of 1933, as amended
(the “Securities Act”). For additional information regarding the definition of
“accredited investor,” please refer to Rule 501 under the Securities Act. Please
indicate the basis of the investor’s “accredited investor” status by checking
all applicable statements below.
          The investor is:

  (a)  o  an individual who had an income in excess of $200,000 for each of the
last two years (or joint income with the investor’s spouse in excess of $300,000
in each of those years) and who reasonably expects to reach the same income
level in the current year;     (b)  o  an individual whose net worth, or joint
net worth with the investor’s spouse at the time of purchase exceeds $1,000,000,
excluding the value of the investor’s primary residence;     (c)  o  a bank, as
defined in Section 3(a)(2) of the Securities Act, or a savings and loan
association, building and loan association, cooperative bank, homestead
association or similar institution, as defined in Section 3(a)(5)(A) of the
Securities Act, in each case whether acting in its individual or fiduciary
capacity;     (d)  o  a broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934, as amended;

Exhibit B-4

 



--------------------------------------------------------------------------------



 



  (e)  o  an insurance company as defined in Section 2(a)(13) of the Securities
Act;     (f)  o  an investment company registered under the Company Act;     (g)
 o  (i) a business development company as defined in Section 2(a)(48) of the
Company Act or (ii) a Small Business Investment Company licensed by the United
States Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958;     (h)  o  an employee benefit plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, if such plan has
total assets in excess of $5,000,000;     (i)  o  any employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000;     (j)  o  a
self-directed employee benefit plan within the meaning of ERISA, with investment
decisions made solely by persons who are “accredited investors” as defined in
Rule 501 under the Securities Act;

  •   If the investor checked this statement, please provide a list of all
decision-makers and a completed Investor Questionnaire from each decision-maker.

  (k)  o  a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940, as amended (the
“Advisers Act”);     (l)  þ  a corporation, a partnership, a Massachusetts or
similar business trust, or an organization described in Section 501(c)(3) of the
Code, in each case not formed for the specific purpose of acquiring an Interest,
with total assets in excess of $5,000,000;     (m)  o  a trust, with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
an Interest, whose purchase is directed by persons having such knowledge and
experience in financial and business matters that they are capable of evaluating
the merits and risks of the prospective investment;     (n)  o  an entity in
which each and every one of the equity owners is an accredited investor.

  •   If the investor checked this statement, please provide a list of all
equity owners and a completed Investor Questionnaire from each equity owner.

     What is the dollar amount of the investor’s estimated net worth at the time
of the proposed investment in the Partnership (if the investor is an individual,
this amount should exclude the value of the investor’s principal residence, and
its furnishings, and automobiles, but may include the investor’s joint net worth
with the investor’s spouse)? (NOTE: An estimate or amount within a
Exhibit B-5

 



--------------------------------------------------------------------------------



 



range may be given; a statement that the investor’s net worth is more than ten
times the amount of the subscription commitment is also acceptable.)
$                                        
1. Qualified Purchaser
     Interests will be sold only to investors who meet the requirements of a
“qualified purchaser” as defined for purposes of Section 3(c)(7) of the Company
Act. For additional information regarding the definition of “qualified
purchaser” please refer to Sections 3(c)(7) and 2(a)(51)(A) of the Company Act
and the related provisions and rules (including but not limited to Rule 2a51-1).
     Please indicate the basis of the investor’s “qualified purchaser” status by
checking all applicable statements below.
     The investor is:

     (a) o   an individual (including any person who holds a joint, community
property, or other similar shared ownership interest in an issuer that is
excepted under Section 3(c)(7) of the Company Act with that person’s qualified
purchaser spouse) who owns not less than $5,000,000 in Investments (as defined
herein);

     (b) o   a company1 that owns at least $5,000,000 in Investments and that is
owned directly or indirectly by or for two or more natural persons who are
related as siblings or spouse (including former spouses), or direct lineal
descendants by birth or adoption, spouses of such persons, the estates of such
persons, or foundations, charitable organizations, or trusts established by or
for the benefit of such persons (“Family Company”);

     (c) o   a trust that is not covered by clause (b) and that was not formed
for the specific purpose of acquiring the securities offered, as to which the
trustee or other person authorized to make decisions with respect to the trust,
and each settlor or other person who has contributed assets to the trust, is a
person described in clause (a), (b) or (d);

     (d) þ   a person (including a company), acting for its own account or the
accounts of other qualified purchasers, who in the aggregate owns and invests on
a discretionary basis, not less than $25,000,000 in Investments;

     (e) o   a “Qualified Institutional Buyer” as defined in Rule 144A under the
Securities Act (as that term is modified by the limitations imposed thereon by
Rule 2a51-1(g)(1) under the Company Act);

     (f) o   a company, regardless of the amount of its investment, each of the
beneficial owners of which is a person described in (a), (b), (c), (d) or (e).

 

1   For purposes of this question, “company” includes a corporation, a
partnership, an association, a joint-stock company, a trust, a fund or any
organized group of persons whether incorporated or not, or any receiver, trustee
in bankruptcy or similar official or a liquidating agent for any of the
foregoing, in its capacity as such.

Exhibit B-6



--------------------------------------------------------------------------------



 



For the purposes of determining “qualified purchaser” status, the term
“Investments” means all of the following:
     (i) Securities (as defined by Section 2(a)(1) of the Securities Act), other
than securities of an issuer that controls, is controlled by, or is under common
control with, the investor, unless the issuer of such securities is any of the
following:

  (A)   An investment company, a company that would be an investment company
under the Company Act but for the exclusions provided by Sections 3(c)(1)
through 3(c)(9) of the Company Act or the exemptions provided by Rules 3a-6 or
3a-7 thereunder, or a commodity pool;     (B)   A company that files reports
pursuant to Section 13 or Section 15(d) of the U.S. Securities Exchange Act of
1934, as amended, or that has a class of securities that are listed on a
“designated offshore securities market” as that term is defined by Regulation S
under the Securities Act; or     (C)   A company with shareholders’ equity of
not less than $50 million (determined in accordance with generally accepted
accounting principles) as reflected on the company’s most recent financial
statements, provided that such financial statements present the information as
of a date within 16 months preceding the date on which the investor acquires the
securities of a Section 3(c)(7) company.

     (ii) Real estate held for “Investment Purposes,” as described below.
     (iii) “Commodity Interests” held for Investment Purposes, as described
below. “Commodity Interests” means commodity futures contracts, options on
commodity futures contracts, and options on physical commodities traded on or
subject to the rules of:

  (A)   Any contract market designated for trading such transactions under the
Commodity Exchange Act (the “CEA”) and the rules thereunder; or     (B)   Any
board of trade or exchange outside the United States, as contemplated in Part 30
of the rules under the CEA.

     (iv) “Physical Commodities” held for Investment Purposes, as described
below. “Physical Commodity” means any physical commodity with respect to which a
Commodity Interest is traded on a market specified in (iii)(A) or
(B) immediately above.
     (v) To the extent not securities, “Financial Contracts” entered into for
Investment Purposes, as described below. “Financial Contracts” means any
arrangement that:

  (A)   Takes the form of an individually negotiated contract, agreement, or
option to buy, sell, lend, swap, or repurchase, or other similar individually
negotiated transaction commonly entered into by participants in the financial
markets;

Exhibit B-7



--------------------------------------------------------------------------------



 



  (B)   Is in respect of securities, commodities, currencies, interest or other
rates, other measures of value, or any other financial or economic interest
similar in purpose or function to any of the foregoing; and     (C)   Is entered
into in response to a request from a counter party for a quotation, or is
otherwise entered into and structured to accommodate the objectives of the
counter party to such arrangement.

     (vi) If the investor is a company that would be an investment company but
for one of the exclusions provided by Section 3(c)(1) or Section 3(c)(7) of the
Company Act, or a commodity pool, any amounts payable to the investor pursuant
to a firm agreement or similar binding commitment pursuant to which a person has
agreed to acquire an interest in, or make capital contributions to, the investor
upon demand of the investor; and
     (vii) Cash and cash equivalents (including foreign currencies) held for
Investment Purposes, as described below, including:

  (A)   Bank deposits, certificates of deposit, bankers acceptances and similar
bank instruments held for Investment Purposes; and     (B)   The net cash
surrender value of an insurance policy.

Investment Purposes. For purposes of determining if something is an “Investment”
the following applies. Real estate is not considered to be held for Investment
Purposes by an investor if it is used by the investor or a Related Person, as
described below, for personal purposes or as a place of business, or in
connection with the conduct of the trade or business of the investor or a
Related Person, provided that real estate owned by an investor that is engaged
primarily in the business of investing, trading or developing real estate in
connection with such business may be deemed to be held for Investment Purposes.
Residential real estate is not deemed to be used for personal purposes if
deductions with respect to such real estate are not disallowed by Section 280A
of the Code. A Commodity Interest or Physical Commodity owned, or a financial
contract entered into, by an investor that is engaged primarily in the business
of investing, reinvesting, or trading in Commodity Interests, Physical
Commodities or financial contracts in connection with such business may be
deemed to be held for Investment Purposes. The term “Related Person” generally
means a person who is related to the investor as a sibling, spouse or former
spouse, or is a direct lineal descendant or ancestor by birth or adoption of the
investor, or is a spouse of such descendant or ancestor, provided that, in the
case of a Family Company, a Related Person includes any owner of the Family
Company and any person who is a Related Person of such owner.
Valuation. For purposes of determining whether an investor is a qualified
purchaser, the aggregate amount of Investments owned and invested on a
discretionary basis by the investor is the Investments’ fair market value on the
most recent practicable date or their cost, provided that: in the case of
Commodity Interests, the amount of Investments is the value of the initial
margin or option premium deposited in connection with such Commodity Interests;
and, in each case, certain deductions (described below) from the amount of
Investments owned by the investor must be made. In determining whether any
person is a qualified purchaser there is deducted from the amount of such
person’s Investments the amount of any outstanding indebtedness incurred to
acquire or for the purpose of acquiring the Investments owned by such person.
Additionally, in determining whether a Family Company is a qualified purchaser,
there will be deducted from the value of such Family Company’s Investments any
outstanding indebtedness incurred by an owner of the Family Company to acquire
such Investments.

Exhibit B-8



--------------------------------------------------------------------------------



 



Joint Investments. In determining whether a natural person is a qualified
purchaser, there may be included in the amount of such person’s Investments any
Investments held jointly with such person’s spouse, or Investments in which such
person shares with such person’s spouse a community property or similar shared
ownership interest. In determining whether spouses who are making a joint
investment in the Partnership are qualified purchasers, there may be included in
the amount of each spouse’s Investments any Investments owned by the other
spouse (whether or not such Investments are held jointly). In each case, the
amount of any such Investments will be reduced by any deductions specified above
(under “Valuation”) with respect to each spouse.
Investments by Subsidiaries. For purposes of determining the amount of
Investments owned by a company under “Qualified Purchaser” in the Investor
Eligibility section above, there may be included Investments owned by
majority-owned subsidiaries of the company and Investments owned by a company
(“Parent Company”) of which the company is a majority-owned subsidiary, or by a
majority-owned subsidiary of the company and other majority-owned subsidiaries
of the Parent Company.
Certain Retirement Plans and Trusts. In determining whether a natural person is
a qualified purchaser, there may be included in the amount of such person’s
Investments any Investments held in an individual retirement account or similar
account the Investments of which are directed by and held for the benefit of
such person.
3. Status as Benefit Plan Investor
     (a) Overview
     A regulation issued by the U.S. Department of Labor 29 C.F.R. 2510.3-101
and Section 3(42) ERISA define “Benefit Plan Investor” as
     (i) any employee benefit plan subject to Part 4 of Title I of ERISA;
     (ii) any plan to which Internal Revenue Code Section 4975 applies (which
includes a trust described in Internal Revenue Code Section 401(a) that is
exempt from tax under Internal Revenue Code Section 501(a), a plan described in
Internal Revenue Code Section 403(a), an individual retirement account or
annuity described in Internal Revenue Code Section 408 or 408A, a medical
savings account described in Internal Revenue Code Section 220(d), a health
savings account described in Internal Revenue Code Section 223(d) and an
education savings account described in Internal Revenue Code Section 530); and
     (iii) any entity whose underlying assets include plan assets by reason of a
plan’s investment in the entity (generally because 25 percent or more of a class
of equity interests in the entity is owned by plans).
     An entity described in (iii) immediately above will be considered to hold
plan assets only to the extent of the percentage of the equity interests in the
entity held by benefit plans described in (i) and (ii) immediately above.
Benefit Plan Investors also include that portion of any insurance company’s
general account assets that are considered “plan assets” and (except if the
entity is an

Exhibit B-9



--------------------------------------------------------------------------------



 



investment company registered under the Investment Company Act) the assets of
any insurance company separate account or bank common or collective trust in
which plans invest.
     (b) Status as Benefit Plan Investor (Please Check Each as Applicable)
     (i) Are you a Benefit Plan Investor as defined above?
Yes o     No o
     (ii) Are you a plan to which Section 4975 of the Code applies, or an entity
any of the assets of which include assets of any such plan?
Yes o     No o
     (iii) Are you a governmental plan, non-electing church plan, or other
employee benefit plan within the meaning of Section 3(3) of ERISA that is not a
plan described in (i) or (ii) above?
Yes o     No o
     (iv) Are you an insurance company general account?
Yes o     No o
     (v) If the answer to the above question (iv) is “yes”, please indicate the
percentage (if any) of your assets that constitutes the assets of Benefit Plan
Investors (as such term is defined above):
                     %
     (vi) Are you an entity whose underlying assets include plan assets of
Benefit Plan Investors by reason of a plan’s investment in the entity?
Yes o     No o
     (vii) If the answer to the above question (vi) is “yes”, please indicate
the maximum percentage (rounded up to the nearest 10% increment) of your assets
that may constitute Benefit Plan Investor assets:
                     %
     (viii) If you are investing as a trustee or custodian for an Individual
Retirement Account (“IRA”), are you a qualified IRA custodian or trustee? If
yes, the “Additional Representations with Respect to Investment for IRA” must be
completed.
Yes o     No o
     (ix) Are you a participant-directed plan?
Exhibit B-10

 



--------------------------------------------------------------------------------



 



Yes o     No o
(If the answer to sub-category (ix) above is yes, please contact the General
Partner.)
     You understand that the General Partner will be relying on the accuracy and
completeness of your responses to the foregoing questions. You represent and
warrant to the General Partner that you will notify the General Partner
immediately if at any time any information provided herein ceases to be true,
accurate and complete.
Exhibit B-11

 



--------------------------------------------------------------------------------



 



ADDITIONAL REPRESENTATION WITH RESPECT TO
INVESTMENT FOR AN IRA
If the investor is an IRA, the individual who established the IRA: (i) has
directed the custodian or trustee of the investor to execute the Agreement on
the signature page; and (ii) has signed below to indicate that he or she has
reviewed, and hereby certifies to the accuracy of, the representation and
warranties made by the Investor herein.

     
 
Type in Name
   
 
   
 
Signature
   
 
   
Name and Address of Custodian and Contact Individual:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
Account or other Reference Number:
   
 
   
 
   
 
   
Trustee/Custodian’s Tax I.D. Number:
   
 
   
 
   

 